     Case 2:90-cv-00520-KJM-DB Document 7106 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
12                      Plaintiffs,
13           v.                                        ORDER
14    GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18                 Plaintiffs have filed a request for leave to file a motion regarding the Department

19   of State Hospitals’ Hospital-Wide Staffing Data. ECF No. 7105. Plaintiffs have complied with

20   the requirements of the court’s December 24, 2020 order, ECF No. 7003.

21                 After review, and good cause appearing, IT IS HEREBY ORDERED that:

22                 1. Plaintiffs’ March 25, 2021 motion, ECF No. 7105, is GRANTED;

23                 2. Plaintiffs’ motion regarding hospital data shall be noticed for hearing on this

24                     court’s regular law and motion calendar and briefed in accordance with the

25                     provisions of Local Rule 230 (E.D. Cal.);

26                 3. The authorization granted by this motion extends for a period of sixty days and

27                     will expire if plaintiffs’ motion regarding hospital data is not filed on or before

28                     sixty days from the date this order is filed; and
                                                       1
     Case 2:90-cv-00520-KJM-DB Document 7106 Filed 03/26/21 Page 2 of 2


 1               4. The authorization granted by this court’s March 9, 2021 order, ECF No. 7075,
 2                  extends for a period of sixty days from the date of this order and will expire if
 3                  plaintiffs’ motion to clarify is not filed on or before sixty days from the date
 4                  this order is filed.
 5    DATED: March 26, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
